Citation Nr: 0629554	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a disorder of the right 
leg claimed as paralysis of the right leg.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
January 1979 to December 1979, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.

The Board remanded the case for further development in June 
2004.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record relates a current 
mild partial sensory neuropathy of the appellant's right 
lateral cutaneous nerve of the right thigh to the appellant's 
military service.  



CONCLUSION OF LAW

Sensory neuropathy of the right lateral cutaneous nerve of 
the right thigh was incurred in service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

In this case, a letter dated in October 2002 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal, the appellant cannot be prejudiced 
by any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the issue presented on appeal.  

B.  Law and Analysis 

The appellant contends that he is entitled to service 
connection for paralysis of the right leg. See September 2002 
application for compensation.  While viewing the evidence in 
the light most favorable to the appellant in this case, the 
Board finds that the more persuasive and credible evidence 
supports the appellant's claim; and as such, the appeal will 
be granted.   

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. 
38 U.S.C.A. 1111.  The Code of Federal Regulations expressly 
provides that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions . . . " Id. at 
(b)(1).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In regards to the first element necessary to establish 
entitlement to service connection (medical evidence of a 
current disability), the evidence of record reveals that the 
appellant has a current diagnosis of mild partial sensory 
neuropathy of the right lateral cutaneous nerve of the thigh. 
See July 2004 VA examination report.  This diagnosis 
constitutes a current disability for VA purposes and fulfills 
the first element of requirements to establish service 
connection.  

A review of the appellant's service medical records clearly 
indicates that the appellant was seen in June 1979 with 
complaints of surface neurosensory deficit on a patch of his 
right thigh. See June 1979 service medical records.  The 
appellant reported at that time a two year history of 
numbness of the right thigh; and that the neurosensory 
deficit seemed to be increasing in severity and had been 
doing so for approximately two weeks. Id.  The appellant was 
diagnosed with neuralgia paresthesia.  He was later provided 
with a nerve block in the distribution of the right lateral 
femoral cutaneous nerve. Id.  Although the appellant's 
remaining service medical records do not reference the 
appellant's neuralgia paresthesia, the June 1979 medical 
records constitute sufficient medical evidence of an in-
service incurrence of an injury or disease for the purpose of 
this appeal.  

In making this finding, the Board concludes that the 
presumption of soundness has not been rebutted in this case.  
As noted above, the burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence both 
that: (1) a disability existed prior to service; and (2) that 
it was not aggravated during service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993); VAOPGCPREC 3-03 (July 
16, 2003).  If both prongs of the clear and unmistakable 
evidence test are not met, the presumption of soundness at 
entry is not rebutted.  

As to the first prong, whether there is clear and 
unmistakable error of preexistence of a disability, the Board 
observes that the determination of whether there is clear and 
unmistakable evidence that a disability existed prior to 
service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

In this case, the appellant's service medical records reveal 
that his clinical entrance evaluation found both his lower 
extremities and feet to be normal; and the only defects and 
diagnoses reported at that time referred to a refractive 
error of the eye and pes planus of the feet. See December 
1978 report of medical examination.  The examination report 
did not reference any findings or complaints of right thigh 
pain or paralysis of the right leg. Id.  A review of the 
report of medical history portion of that examination also 
revealed that the appellant denied ever experiencing any type 
of paralysis when he entered service. See December 1978 
report of medical history.  As there were no findings of any 
defect, infirmity, or disorder of the right leg or right 
thigh when he entered active duty, the appellant is entitled 
to a presumption of soundness.

The only service medical records that reference problems with 
the appellant's right thigh are dated in June 1979. See June 
1979 service medical records.  Although the appellant 
reported at that time that he had experienced numbness of the 
right thigh for two years (thus, a year-and-a-half prior to 
service), his statement alone is insufficient to rebut the 
presumption of soundness.  A veteran's reported history of 
the pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service. 38 U.S.C.A. §§ 1111, 
1137; see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Other than the appellant's single June 1979 statement, there 
is no evidence contained in the claims file indicating that 
the appellant's sensory neuropathy pre-existed service.  The 
Board finds that the appellant's statement alone, absent 
other evidence, is insufficient to establish by clear and 
unmistakable error the pre-existence of the appellant's 
disorder.  Therefore, the first prong of the clear and 
unmistakable evidence test has not been met; analysis of the 
second prong of that test is unnecessary; and the presumption 
of soundness at entry is not rebutted.  As such, the Board 
concludes that the appellant's June 1979 medical treatment in 
service satisfies the second element of the requirements for 
service connection (medical evidence of an in-service 
incurrence).  The sole question remaining for the Board to 
answer is whether the last element of the requirements to 
establish service connection, medical evidence of a nexus 
between the current disability and the in-service disease or 
injury, has been fulfilled.  

In July 2004, the appellant was afforded a VA examination in 
order to determine the nature and etiology of any right leg 
paralysis he experienced.  The examiner reviewed the 
appellant's claims file and obtained a medical history from 
the appellant. See July 2004 VA examination report.  He 
indicated that the appellant's symptoms began in service 
(although the examiner noted an incorrect service date) when 
the appellant complained of intermittent numbness of his 
right leg in the right lateral thigh region. Id.  The 
appellant told the examiner that the numbness he experienced 
in service had persisted; and reported no change in the 
numbness over the years. Id.  After performing a physical 
examination, the examiner diagnosed the appellant with mild 
partial sensory neuropathy of the right lateral cutaneous 
nerve of the thigh. Id.  In doing so, the examiner found that 
the appellant's neuropathy had its onset in service and was 
service related. Id. 

The Board finds the July 2004 VA medical opinion to be 
persuasive; and also concludes that it fulfills the third 
element of the requirements for service connection.  In this 
regard, the Board observes that the July 2004 opinion is 
uncontroverted by any medical evidence contained in the 
claims file; and specifically that the appellant's VA medical 
records do not rebut the examiner's conclusion as they did 
not reference the appellant's neuropathy. See VA medical 
records dated from December 1993 to November 2002.  Although 
the RO found the examiner's opinion to be unsubstantiated by 
the medical evidence in the record, and thus continued to 
deny the appellant's claim, the Board disagrees with this 
assessment. See November 2005 Supplemental Statement of the 
Case.  In doing so, the Board presumes that the VA examiner 
took into consideration the appellant's post-service VA 
medical records in formulating his opinion since his report 
indicates that a review of the claims file was performed.  
Even after taking those records into consideration, the 
examiner still opined that the appellant's neuropathy was 
related to service.  As such, the Board finds that the lack 
of post-service medical treatment is not of such sufficient 
relevance that it undermines the VA examiner's opinion. 

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the evidence supports service 
connection for sensory neuropathy of the right lateral 
cutaneous nerve of the thigh, for the reasons discussed 
above.  Therefore, the appellant's appeal is granted.  


ORDER

Service connection for sensory neuropathy of the right 
lateral cutaneous nerve of the right thigh is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


